DETAILED ACTION
This Office action is responsive to the following communication:  Applicant’s Amendment filed on 21 September 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “mapping the location information to a tile in one or more levels of a database structure that represents a geographic area at a plurality of levels, each level divided into a plurality of tiles each having a geographic scope, and for successive levels, the tiles in each successive level have a progressively reduced geographic scope” and “wherein mapping the location information comprises: determining a first count of matching entities in a first tile at a first level, and when the first count of matching entities is less than a threshold count, then moving to a second tile in a second level having an increased geographic scope relative to the first tile”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/

Paul Kim
Examiner
Art Unit 2152
November 3, 2021


/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152